Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	This application is a Continuation of PCT/JP2019/023386, filed on 06/12/2019.

2)	Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). The certified copies of priority document(s) required by 37 CFR 1.55 have been received in this instant application.
The foreign application filed from Japan identifies as:
JAPAN	2018-150255, filed on 08/09/2018.

3)	The I.D.S filed 03/31/2021 has been considered by the Examiner.  However, the foreign document(s), if they have been submitted without English translation, are considered to the extent that could be understood from the English Abstract and the drawings.
Form PTO-1449 or PTO/SB/08 is/are attached herein.

4)	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:
INFORMATION STORAGE MEDIUM HAVING MULTIPLE RECORDING LAYERS.

A person shall be entitled to a patent unless –


6)	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



7)	Claim(s) 1,2,4,5 and 7-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TSUCHINO et al (WO 2016/129237. The US 2017/0323660 A1  will be used as an English translation, ).
TSUCHINO et al discloses an information recording medium, as claimed in claim 1,
comprising two or more information layers (Fig.1, recording layers 12,22 and 32 on each side of surfaces 102 and 101. See paragraph [0031], [0048]), 
wherein the information recording medium records or reproduces information by irradiation with a laser beam (Fig.1, laser beam 6. See paragraph [0030]), 
wherein at least one of the two or more information layers is determined as a first information layer (fig.1, recording layer 30) and the first information layer includes a first dielectric film (Fig.1 dielectric films 11,21 and 31 on each side of the optical disc. See 
As to claim 2, TSUCHINO et al reaches the first dielectric film further contains at least one element D2 selected from Si, Y, Ca, and Mg (TSUCHINO et al, claim 3 shows dielectric film 1 further comprises an oxide of an element M0, where M0 is at least one element selected from among Si, Ge, Al, Ga, In, Zn, Sb, Bi, Cr, V, Nb, Ta, Ti, Zr, Hf, and Y).

As to claim 5, TSUCHINO et al teaches the second dielectric film further contains at least one element D2 selected from Si, Y, Ca, and Mg (TSUCHINO et al, claim 3 shows dielectric film 2 (same chemical composition as first dielectric film) further comprises an oxide of an element M0, where M0 is at least one element selected from among Si, Ge, Al, Ga, In, Zn, Sb, Bi, Cr, V, Nb, Ta, Ti, Zr, Hf, and Y).
As to claim 7, TSUCHINO et al shows the first information layer contains the first dielectric film, the recording film, and a second 
As to claim 8, TSUCHINO et al teaches second dielectric film further contains at least one element D2 selected from Si, Y, Ca, and Mg (TSUCHINO et al, claim 3 shows dielectric film 2 (same chemical composition as first dielectric film) further comprises an oxide of an element M0, where M0 is at least one element selected from among Si, Ge, Al, Ga, In, Zn, Sb, Bi, Cr, V, Nb, Ta, Ti, Zr, Hf, and Y).
As to claim 9, TSUCHINO et al shows W, Cu, Mn, and the element M in the recording film satisfy the following formula (1): WxCuyMnzMioo-x-y-z (atom %) (1), where 15 ≤ X < 60, 10 ≤ Z < 40, and 10 ≤ 100-X-Y-Z ≤ 50 (Table 5, row 1-116, the first dielectric films 31, 33 include Zr, oxygen and Sn, and when the total number of atoms of Zr, oxygen and Sn is 100 at%, Zr is included at 10.0 at% and Sn is included at 23.3 at%. Table 11, row 1-133 to 1-135, the recording film 32 includes W, Cu, Mn, oxygen, and Zn).

As to claim 11, TSUCHINO et al shows the first information layer is disposed at a position nearer to the laser beam-irradiated surface than an information layer disposed at the farthest position from the laser beam-irradiated surface (Fig.1, information layer 30, which is disposed at a position closest to the laser light irradiation surface, corresponding to the first information layer of the present application).
As to claim 12, TSUCHINO et al shows the first information layer is disposed at the nearest position to the laser beam-irradiated surface (Fig.1, information layer 30, which is disposed at nearest position closest to the laser light irradiation surface, corresponding to the first information layer of the present application).
As to claim 13, TSUCHINO et al discloses a method for producing an information recording medium that includes two or more information layers by forming the two or more information layers, wherein at least one of the two or more information layers is determined as a first information layer and the step of forming the first information layer includes at least a step of forming a first dielectric film and a step of forming a recording film (Fig.1, an information layer 30, which is disposed at a position closest to the laser light irradiation surface, 
Claim 14 is rejected with the same reasons set forth on claim 2 above.

8)	Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.

10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
March 2, 2022